Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REVERSIBLE THERMAL MANAGEMENT SYSTEM AND METHOD FOR A WORK MACHINE

Examiner: Adam Arciero	SN: 16/949,490	Art Unit: 1727          June 3, 2022

DETAILED ACTION
The Response to Restriction Requirement filed on March 03, 2022 has been received. Claims 1-20 are currently pending.

 Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 03, 2022 is acknowledged. Accordingly, claims 11-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cooling mode” and “the heating mode" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaringe et al. (US 2019/0016231 A1).
As to Claim 1, Scaringe et al. discloses a thermal management system for an electric vehicle (work machine), comprising: 
an electric motor (prime mover) powered by a battery 652;
a first circuit 634 circulating a glycol coolant to exchange thermal energy with the battery;
and a second circuit 624 circulating a refrigerant, the second circuit thermally coupled to the first circuit by at least one heat exchanger 642 and the second circuit adapted to exchange thermal energy with air with a radiator 614 (Fig. 6A, paragraph [0004]).
As to Claim 6, Scaringe discloses wherein the system comprises a thermal storage unit 638 that is capable of absorbing thermal energy during a cooling mode and releasing thermal energy during a heating mode (Fig. 6A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe et al. (US 2019/0016231 A1) in view of Matuda et al. (US 2001/0040061 A1).
As to Claims 2-5, Scaringe does not specifically disclose the claimed cooling mode wherein the heat exchanger operates as an evaporator and the claimed heating mode wherein the heat exchanger operates as a condenser.
However, Matuda teaches of a system for cooling or heating a work machine, comprising: a cooling circuit and a heating circuit wherein at least one heat exchanger operates as an evaporator during cooling (second circuit releasing thermal energy to air through a condenser) and operates as a condenser during heating (second circuit absorbs thermal energy form the air through an evaporator (paragraph [0040]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Scaringe to comprise heat exchangers capable of functioning as evaporators or condensers based on the cooling or heating operation because Matuda teaches that the temperature of a battery can be controlled with an optimum efficiency (Abstract).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe et al. (US 2019/0016231 A1) in view of Gale et al. (US 2016/0039309 A1).
As to Claims 7-10, Scaringe teaches wherein the coolant and refrigerant are directed with a pump 638 and compressor 628 and a controller 680 configured to control the system (Fig. 6A and paragraph [0048]). Scaringe does not specifically disclose first and second gear pumps.
However, Gale teaches of a cooling system for a work machine, comprising gear pumps for moving the coolant via a motor powering the shafts of the pumps (Abstract and paragraphs [0006 and 0013]). The gear pumps are intrinsically capable of directing the magnitude and direction of flow and adapted to receive a signal from a controller based on a temperature of the system to be temperature controlled given that the structure of the prior arts and the claimed invention are the same. See MPEP 2112. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Scaringe to comprise the claimed gear pumps driven by motors because Gale taches that discrete amounts of fluid can be transported (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727